DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 30, 2020.  Claims 2, 3, and 6 are cancelled by the Applicant.  Claims 1, 4, 5, 7, 8, and 15 are amended.  Claims 16 – 22 are added.  Claims 1, 4, 5, and 7 – 22, where Claims 1 and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, Pgs. 11-12, filed December 30, 2020, with respect to Gotze have been fully considered and are persuasive.  The prior art rejections of Claims 1 and 15 are been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 5, and 7 – 22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose or suggest a method comprising generating helper data comprising a set of bits, a bit of helper data being generated for each applied challenge from the physical variable difference output by the PUF in response to each applied challenge using at least one reliability threshold, the step of generating a helper data comprises applying at least one bit configured to return a bit value and being dependent on a condition related to the physical variable difference with respect to said at least one reliability threshold and the step of generating a secret key comprises extracting a secret key bit using the same bit extraction function as the one used to generate the corresponding helper data bit, during the enrolment phase, said step of generating a secret key comprising determining said at .least one reliability threshold during the usage phase in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492